Citation Nr: 1134161	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back pain with degenerative disc disease, status post fusion of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for the Veteran's low back disability and assigned a 20 percent rating effective March 16, 2007.

A Travel Board hearing was held in May 2011 with the Veteran in Des Moines, Iowa, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  The Veteran also testified at an RO hearing in October 2009.  A transcript of each hearing is in the claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a total disability rating based on unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Although the record in this case includes evidence of unemployability, the Veteran was denied TDIU in an August 2009 rating decision and did not perfect an appeal for that issue.  Moreover, in the May 2011 Travel Board hearing, the Veteran's representative indicated that TDIU was not on appeal.  Therefore, a TDIU claim will not be addressed at this time.

The issue of entitlement to service connection for a bilateral knee condition, to include as secondary to a service-connected back condition, has been raised by the record, specifically in an October 2009 statement by the Veteran.  However, this has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's low back disability was treated with medication, a back brace, and a dorsal column stimulator, and resulted in forward flexion no worse than 40 degrees.

2.  From November 25, 2008 to March 7, 2010, the Veteran had pain, diminished sensation, reduced strength, and incoordination in the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for the Veteran's low back pain with degenerative disc disease, status post fusion of L4-5, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2010).

2.  From November 25, 2008 to March 7, 2010, the criteria for a separate 10 percent disability evaluation for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's November 2008 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an August 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

The Board notes that the Veteran was assigned a 100 percent rating for his low back disability from March 12, 2008 to April 30, 2008, and from April 29, 2009 to June 30, 2009.  These ratings were assigned under 38 C.F.R. § 4.30 and represent the maximum rating available.  Therefore, the Board's discussion and analysis will focus primarily on the periods on appeal outside of these dates.

Records dated March 2006 show the Veteran being treated with Flexeril, Nabumetone, and physical therapy for his low back.

Private treatment records dated January 2007 reflect complaints of low back pain.  The Veteran reported experiencing this pain on a daily basis, and described it as sharp, aching, and throbbing.  He rated it as 8/10 in severity.  The pain interfered with sleep, recreation, and the Veteran's daily routine. 

Additional records show the Veteran was treated with an epidural steroid injection in June 2007.  

The Veteran was afforded a VA examination in October 2007.  He complained of pain on a daily basis, rated as 7/10 in severity.  Lying down provided relief, though he had trouble getting into and out of beds.  Lifting, twisting, or prolonged standing resulted in increased pain.  He had a 30 pound lifting restriction and was to avoid repetitive activities.  Bowel and bladder function was okay.  He was able to sleep with medications.  He had some numbness of the right knee, but denied any weakness.  He was only able to walk about 3 blocks, but denied any falls.  He treated his condition with medication, including Vicodin.  On examination, the Veteran demonstrated 90 degrees of forward flexion and 20 degrees of lateral flexion, bilaterally.  He had "good" extension, though a degree measurement was not recorded.  Straight leg raising was negative bilaterally, though there was some discomfort in the right leg at 45 degrees.  Sensation was intact, and deep tendon reflexes were 1+ in the lower extremities.  The Veteran's gait was unsteady, and he staggered when walking.  He could not stand on his heels or toes, and could not walk on his heels or toes secondary to discomfort and unsteadiness.

In December 2007, the Veteran reported that the relief provided by his last injection had subsided.  He now experienced pain rated as 9/10 in severity.  He had pain across his entire low back that radiated down the right lower extremity.  He denied any sensory loss, or bowel or bladder dysfunction.  He received another epidural steroid injection.

A January 2008 MRI revealed endstage L4-5 disc degeneration and recurrent herniation with left L5 radicular symptoms.

The Veteran was afforded an additional VA examination in July 2008.  He had pain in the left low back that radiated to the left groin.  Radicular symptoms had resolved, but he had pain with coughing and sneezing.  Sitting for 15 minutes or walking over 4 blocks exacerbated his condition.  He was able to go up and down 1 or 2 flights of stairs with difficulty.  He denied any problems with falls or loss of balance.  He was able to perform activities of daily living without assistance.  On examination, the Veteran had normal strength in the lower extremities.  Muscle mass and tone was normal.  Forward flexion of the lumbar spine was 70 degrees, with the onset of pain at 60 degrees.  Extension was 30 degrees, with the onset of pain at the terminal phase.  Lateral flexion was 30 degrees bilaterally without pain, and rotation was 45 degrees bilaterally without pain.  The Veteran was able to rock up on his heels and toes and take several steps forward without difficulty.  Sensation was grossly intact, and deep tendon reflexes were 2+ and symmetric.  The examiner commented that the examination was 4 months after a lumbar fusion procedure.  Therefore, it was a little early to determine impairment and functional abilities.  However, radicular symptoms were absent.

Private treatment records dated November 2008 show the Veteran experienced increased pain in his low back and left buttock, with weakness in his left leg.  On examination, back motion was described as "extremely limited," though specific measurements were not recorded.  This limitation was due to pain, muscle tightness, and postoperative changes.  There was a dense, tender spasm noted in the paraspinous region from L2 through the sacrum.  Sensory testing showed diminished light touch and pressure sensation over the left L4 and L5 dermatomes.

A follow-up consultation in December 2008 reflects that the Veteran reported some relief from spasms and a 20 percent improvement in his condition following treatment with Baclofen.  He reported having increased pain later that month.

The Veteran underwent an additional VA examination in January 2009.  The Veteran reported lumbar spine pain rated as 5/10 to 8/10 in severity.  Pain also occurred in the left buttock down to the left knee.  He also had numbness and tingling on the medial aspect of the left calf.  He denied any swelling, redness, or heat.  He treated his condition with medications and physical therapy.  He occasionally used a cane to ambulate.  He reported a history of 4 falls in the past 90 days.  He also had the assistance of social workers.  He was able to go out into the community.  He was able to walk 6 blocks, sit for 1 hour, or stand for 30 minutes.  He had a lifting restriction of 20 pounds, and did not walk on stairs.  On examination, the Veteran had a stable and symmetric gait.  Strength was 2/5 in the bilateral lower extremities, with fatiguing and lack of endurance after continuous resistance greater than gravity.  Incoordination was also noted.  There was pain on palpation of the lumbosacral region.  Forward flexion was 40 degrees with pain at the end range of motion.  The Veteran experienced a sharp pain down his left leg during this test.  Repetitive motion yielded 50 degrees of forward flexion, with the onset of pain at 40 degrees.  Extension was 20 degrees with the onset of pain at 10 degrees on both active and repetitive motion.  Lateral flexion was 20 degrees with the onset of pain at 10 degrees bilaterally, on both active and repetitive motion.  Rotation was 10 degrees with the onset of pain at the end range of motion bilaterally, on both active and repetitive motion.  The Veteran was able to raise up on his toes and take several steps without difficulty, but could not rock back on his heels.  He was unable to tandem walk without loss of balance.  Sensation was grossly intact, and deep tendon reflexes were 2+ and symmetric.

The Veteran submitted a January 2009 statement from a healthcare worker who assisted him.  She stated that the Veteran sometimes experienced pain so severe that he could hardly move.

Private records dated January 2009 show the Veteran had increased low back and left lower extremity pain.  He was in significant discomfort on examination.  Motor testing revealed 4+/5 strength in the left hip flexors.  The lower extremities were 5/5 bilaterally.  Patellar reflexes were1/4 on the right and 2/4 on the left.  Sensation was normal bilaterally.

The Veteran had a dorsal column stimulator implanted in April 2009.

The Veteran testified at an RO hearing in October 2009.  He stated that his back condition interfered with his sleep, and he was unable to walk for more than 3 blocks.  He also experienced muscle spasms.  He treated his condition with a neurostimulator, as well as Vicodin 4 times per day.  He also took Flexeril and Piroxicam.  He had a 10 pound lifting restriction, and had fallen several times due to problems with his lower extremities.  He used a back brace and cane when necessary.

Private records dated December 2009 reflect the Veteran had normal back alignment with limited mobility.  There was no tenderness to palpation or muscle spasms.  Lumbar extension and lateral flexion did not elicit a pain response.

The Veteran underwent an additional VA examination in March 2010.  He stated that his stimulator had "good days and bad days," but provided overall pain relief.  Pain was constant and rated as 4/10 in severity.  Most of the pain was located in the low back, with about 20 percent of the pain located in the left buttock.  There was no radiculopathy, but there was some numbness on the inside of the left calf.  Sitting or standing for more than 15 minutes caused a flare-up of pain.  The Veteran could walk 3 blocks and go up or down 1 to 2 flights of stairs without difficulty.  He utilized a back brace and cane as needed.  On examination, the Veteran's gait was slow and steady, with use of a cane in the right hand.  Forward flexion was 70 degrees, limited by tight hamstrings.  Extension was 30 degrees with pain at the end range of motion.  Left lateral flexion and right lateral flexion were 20 degrees and 30 degrees, respectively.  Rotation was 45 degrees bilaterally.  The Veteran was able to rock up on his heels, raise up on his toes, and take several steps without difficulty.  He was able to tandem walk without loss of balance.  Sensation was intact, and deep tendon reflexes were 2+.  

VA treatment records dated July 2010 show the Veteran's condition was being treated with morphine.  

Private records dated August 2010 show the Veteran reported worsening symptoms over the last 3 months.  His dorsal column stimulator provided some relief, though pain was still 5/10 or 6/10 in severity.  He denied any lower extremity paresthesias or bowel or bladder problems.  He treated his condition with Lortab and Seroquel.  On examination, the Veteran ambulated well across the room.  Gait, heel, and toe walking were unremarkable.  Lumbar flexion elicited pain at 40 degrees.  Extension was full, with pain at the end range of motion.  Left lower extremity strength was grossly full.

The Veteran received a Kenalog injection in September 2010.

Finally, the Veteran testified at a Travel Board hearing in May 2011.  He reported having a lifting limit of 10 pounds, and could not sit or stand for more than 15 minutes.  After 15 minutes, he would experience weakness and occasional shooting pain in one or both of his legs.  He estimated he could bend 30 or 40 degrees forward, and could not extend backward.  He treated his condition with Morphine, Vicodin, and muscle relaxers.  He also utilized a back brace and neurostimulator.  He experienced 4 to 6 hours of broken sleep due to his condition.  He denied being prescribed bed rest by a physician.

C.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 20 percent disability rating under Diagnostic Code (DC) 5242 for his low back disability.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in March 2007, VA must review the evidence of record from March 2006.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted. 

Initially, the Board notes that the record does not reflect periods of bed rest prescribed by a physician.  Indeed, the Veteran denied such treatment during his May 2011 Travel Board hearing.  Therefore, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

A higher 40 percent rating under the General Rating Formula for Diseases or Injuries of the Spine requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfortunately, the Veteran's low back disorder did not manifest these symptoms at any time during the period on appeal.  Forward flexion was noted to be most limited during the Veteran's January 2009 VA examination, when it was recorded as 40 degrees, with the onset of pain at 40 degrees.  These findings are contemplated by the assigned 20 percent rating.

The Veteran has undergone treatment for his low back disability during the period on appeal.  This treatment included medications such as Morphine and Vicodin, as well as the use of a back brace and dorsal column stimulator.  The Board recognizes that these are significant measures to be undertaken in the treatment of a back condition.  The Board has also considered the Veteran's own testimony regarding the effects of his condition on sleep and daily activities.  However, when viewed collectively with the findings identified above and the relevant rating criteria, the Board finds that the Veteran's overall disability picture does not rise to the level contemplated by the higher 40 percent rating.

The Veteran was denied an increased rating for right lower extremity radiculopathy in an August 2009 rating decision and did not perfect an appeal for that issue.  Moreover, in the May 2011 Travel Board hearing, the Veteran's representative indicated that right leg radiculopathy was not on appeal.  Therefore, while a separate rating for that disability is contemplated by the Rating Schedule, it will not be addressed at this time.

With respect to a separate rating for left lower extremity radiculopathy, records dated November 2008 reflected complaints of weakness in the left leg.  Sensory testing showed diminished light touch and pressure sensation over the left L4 and L5 dermatomes.  In January 2009, the Veteran reported pain that occurred in the left buttock down to the left knee.  He also had numbness and tingling on the medial aspect of the left calf.  Strength was 2/5 in the bilateral lower extremities, with fatiguing and lack of endurance after continuous resistance greater than gravity.  Incoordination was also noted.  The Veteran experienced a sharp pain down his left leg during range of motion testing.  The Veteran was able to raise up on his toes and take several steps without difficulty, but could not rock back on his heels.  He was unable to tandem walk without loss of balance.  These findings are consistent with a "mild" level of incomplete paralysis under Diagnostic Code 8520.

However, the July 2008 and March 2010 VA examinations both noted the absence of any radicular symptoms.  Therefore, a 10 percent rating under Diagnostic Code 8520 is warranted only from November 25, 2008, to March 8, 2010.  A noncompensable rating is appropriate prior to and subsequent to those dates.

Finally, as the evidence does not reflect bowel or bladder complaints associated with the Veteran's low back disability, a separate rating for those types of neurologic abnormalities is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back condition with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  While the Veteran has asserted that his condition interferes with his capacity for employment, there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for 20 percent for low back pain with degenerative disc disease, status post fusion of L4-5, is denied.

A separate 10 percent rating for left lower extremity radiculopathy is granted from November 25, 2008, to March 7, 2010.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


